[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR STAY AND MOTION FOR RETURN OF PERSONAL PROPERTY
The plaintiff has moved that the court stay the payment of alimony and support pending appeal. In support of his motion the plaintiff, in effect, attacks all of the court's conclusions particularly with respect to earning capacity and the financial situation of the plaintiff. Such evidence would be more appropriate in a motion to reopen.
None of the reasons submitted by the plaintiff by assertion rather than evidence warrant the imposition of a stay on alimony and support.
However, the orders with respect to dental insurance and life insurance may be stayed since they are not technically alimony although they do represent part of the support due the wife.
The plaintiff in this matter has moved that the court order items of personal property belonging to him or loaned to him by members of his family now or formerly located at 267 Elm Street, Monroe, Connecticut, now exclusively occupied by the defendant, be returned to him. The motion goes on to say that the parties have been unable to agree on the items to be returned pursuant to the order of this court as set forth in its Memorandum of Decision dated November 8, 1991.
The motion is denied for the following reasons:
1. There was no evidence before the court with respect to the items in question, their ownership or their identification. Consequently, the Memorandum of Decision did not deal with the items since they were not before the court.
2. As counsel for the defendant stated, his remedy is through an independent action of replevin or the like.
It is so ordered.
    MARGARET C. DRISCOLL STATE TRIAL REFEREE